COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00024-CV


IN RE ALL COMMERCIAL FLOORS,                                            RELATORS
INC. AND KEVIN JONES


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.


                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: January 23, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).